O’Donnell, J.,
dissenting.
{¶ 47} I respectfully dissent from the majority’s decision. The board recommended that we suspend respondent’s license for one year and stay the last six months on conditions. The majority accepts the board’s findings of misconduct and its recommendation for a one-year suspension with the last six months stayed on conditions. I disagree with this decision because Jeffrey A. Catanzarite has practiced law for 28 years without any prior infractions and because this matter arises out of a simple miscommunication regarding attorney fees. In my view, a suspension from the practice of law is unwarranted.
{¶ 48} A panel of the board found several aggravating factors present in this case, including findings that respondent possessed a dishonest and selfish motive, failed to cooperate in the disciplinary process, and refused to acknowledge the wrongful nature of his conduct. The panel also found as mitigation, however, respondent’s lack of prior disciplinary offenses.
{¶ 49} That a fee dispute sparked the Hirsch-Joyce grievance is clear. When respondent first spoke with Hirsch, he offered Hirsch a free consultation. Respondent claimed that he meant that he would not charge for the initial telephone conversation. Hirsch and Joyce understood his offer differently. They both thought, perhaps due to inexperience with retaining counsel, that their first face-to-face meeting with respondent would be free. From this basic miscommunication came respondent’s furious telephone call to Hirsch, the $5,000 lawsuit that he settled for $300, and his unwarranted threats to file a grievance against relator’s counsel.
{¶ 50} We have no conclusive evidence that a psychological or other mitigating condition contributed to cause respondent’s misconduct. His lack of insight and combativeness toward Hirsch, Joyce, and relator’s counsel, however, are not consistent with the reaction of a reasonable practitioner under the circumstances. On the other hand, respondent has enjoyed a long and unblemished career in law, and this weighs heavily in his favor. Moreover, respondent personally promised during oral argument that if ordered to do so, he would obtain a more decisive diagnosis as to any possible disability or dependency and follow up with any recommended treatment.
Alfred E. Schrader, Patricia A. Vance, and David M. Lowry, for relator.
Jeffrey A. Catanzarite, pro se.
{¶ 51} The panel and board recommended that respondent (1) consult with the Ohio Lawyers Assistance Program (“OLAP”), enter into an OLAP contract to obtain whatever disability or dependency assistance he needs, and comply with all terms for the duration of the contract, and (2) complete a one-year probation under the supervision of a monitoring attorney, appointed by relator, to ensure compliance with ethical and professional standards of practice. These conditions appropriately require respondent to address any possible disability or dependency he has and subject his practice to the rigorous monitoring, reporting, and other probationary restrictions imposed by Gov.Bar R. V(9).
{¶ 52} Based on the foregoing, I would suspend respondent’s license to practice law in Ohio for one year but stay the suspension on the recommended conditions. If respondent would fail to comply with the terms of the stay, the stay would be lifted, and respondent would serve the entire one-year suspension.
{¶ 53} I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing opinion.